            Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 1 of 27




 Evan J. Smith
 BRODSKY SMITH
 240 Mineola Boulevard
 First Floor
 Mineola, NY 11501
 Telephone:    516.741.4977
 Facsimile:    516.741.0626
 esmith@brodskysmith.com

 Attorneys for Plaintiff



                                UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF NEW YORK


 HOMER TOVAR,                                          Case No.:

                           Plaintiff,                  COMPLAINT FOR:

                 vs.                                   (1) Violation of § 14(a) of the Securities
                                                       Exchange Act of 1934
 J. ALEXANDER’S HOLDINGS, INC.,                        (2) Violation of § 20(a) of the Securities
 LONNIE J. STOUT II, DOUGLAS K.                        Exchange Act of 1934
 AMMERMAN, CARL J. GRASSI, TIMOTHY
 T. JANSZEN, RONALD B. MAGGARD, SR.,                   (3) Breach of Fiduciary Duties
 FRANK R. MARTIRE, and RAYMOND R.                      (4) Aiding And Abetting Breach of Fiduciary
 QUIRK.                                                Duty

                           Defendants.

                                                       DEMAND FOR JURY TRIAL



       Plaintiff Homer Tovar (“Plaintiff”), by and through his attorneys, files this action against the

defendants, and alleges upon information and belief, except for those allegations that pertain to him,

which are alleged upon personal knowledge, as follows:

                                   SUMMARY OF THE ACTION

       1.      Plaintiff brings this stockholder action against J. Alexander’s Holdings, Inc. (“J.

Alexander’s” or the “Company”), the Company’s Board of Directors (the “Board” or the “Individual

Defendants,”), and collectively with J. Alexander’s, the “Defendants”), for violations of Sections 14(a)
                                                 -1-

                                            COMPLAINT
            Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 2 of 27




and 20(a) of the Securities and Exchange Act of 1934 (the “Exchange Act”), and for breaches of

fiduciary duty as a result of the Individual Defendants’ efforts to sell the Company to SPB Hospitality

LLC (“Parent”), and Titan Merger Sub, Inc. (“Merger Sub,” and collectively with Parent, “SPB

Hospitality”) as a result of an unfair process for an unfair price and to enjoin an upcoming stockholder

vote on a proposed all cash transaction acquiring all of the Company’s remaining outstanding shares,

valued at approximately $220 million (the “Proposed Transaction”).

       2.      The terms of the Proposed Transaction were memorialized in a July 2, 2021 filing with

the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive Agreement

and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger Agreement, Parent, a

company which is controlled by SPB Hospitality Capital, will acquire all of the remaining outstanding

shares of J. Alexander’s’ common stock at a price of $14.00 per share in cash. As a result, J.

Alexander’s will become an indirect wholly-owned subsidiary of SPB Hospitality.

       3.      Thereafter, on August 9, 2021, J. Alexander’s filed a Preliminary Proxy Statement on

Schedule PREM14A (the “Preliminary Proxy Statement”) with the SEC in support of the Proposed

Transaction.

       4.      The Proposed Transaction is unfair and undervalued for a number of reasons.

Significantly, the Preliminary Proxy Statement describes an insufficient process in which the Board

rushed through a sales process in which the Board failed to create a committee of disinterested

directors to run the sales process.

       5.      In approving the Proposed Transaction, the Individual Defendants have breached their

fiduciary duties of loyalty, good faith, due care and disclosure by, inter alia, (i) agreeing to sell J.

Alexander’s without first taking steps to ensure that Plaintiff would obtain adequate, fair and

maximum consideration under the circumstances; and (ii) engineering the Proposed Transaction to

                                                 -2-

                                            COMPLAINT
            Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 3 of 27




benefit themselves and/or SPB Hospitality without regard for Plaintiff and J. Alexander’s public

stockholders. Accordingly, this action seeks to enjoin the Proposed Transaction and compel the

Individual Defendants to properly exercise their fiduciary duties to Plaintiff as a J. Alexander’s

stockholder.

       6.      Next, it appears as though the Board has entered into the Proposed Transaction to

procure for themselves and senior management of the Company significant and immediate benefits.

For instance, pursuant to the terms of the Merger Agreement, upon the consummation of the Proposed

Transaction, Company Board Members and executive officers will be able to exchange all Company

equity awards for the merger consideration.

       7.      In violation of the Exchange Act and in further violation of their fiduciary duties,

Defendants caused to be filed the materially deficient Preliminary Proxy Statement on August 9, 2021

with the SEC in an effort to solicit Plaintiff to vote his J. Alexander’s shares in favor of the Proposed

Transaction. The Preliminary Proxy Statement is materially deficient, deprives Plaintiff of the

information necessary to make an intelligent, informed and rational decision of whether to vote in

favor of the Proposed Transaction, and is thus in breach of the Defendants’ fiduciary duties. As

detailed below, the Preliminary Proxy Statement omits and/or misrepresents material information

concerning, among other things: (a) the sales process and in particular certain conflicts of interest for

management; (b) the financial projections for J. Alexander’s, provided by J. Alexander’s to the

Company’s financial advisor Piper Sandler & Co. (“Piper Sandler”); and (c) the data and inputs

underlying the financial valuation analyses, if any, that purport to support the fairness opinions created

by Piper Sandler and provided to the Board

       8.      Accordingly, this action seeks to enjoin the Proposed Transaction and compel the

Individual Defendants to properly exercise their fiduciary duties to Plaintiff.

                                                  -3-

                                             COMPLAINT
              Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 4 of 27




         9.       Absent judicial intervention, the Proposed Transaction will be consummated, resulting

in irreparable injury to Plaintiff. This action seeks to enjoin the Proposed Transaction or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the breaches of fiduciary

duties by Defendants

                                                  PARTIES

         10.      Plaintiff is a citizen of Texas and, at all times relevant hereto, has been a J. Alexander’s

stockholder.

         11.      Defendant J. Alexander’s, through its subsidiaries, owns and operates complementary

upscale dining restaurants in the United States. J. Alexander’s is incorporated in Tennessee and has

its principal place of business at 3401 West End Avenue, Suite 260, Nashville, TN 37202. Shares of

J. Alexander’s common stock are traded on the NYSE under the symbol “JAX.”

         12.      Defendant Lonnie J. Stout II ("Stout") has been a Director of the Company at all

relevant times. In addition, Stout serves as the Executive Chairman of the Company Board.

         13.      Defendant Douglas K. Ammerman (“Ammerman") has been a director of the

Company at all relevant times.

         14.      Defendant Carl J. Grassi ("Grassi") has been a director of the Company at all relevant

times.

         15.      Defendant Timothy T. Janszen (“Janszen”) has been a director of the Company at all

relevant times.

         16.      Defendant Ronald B. Maggard, Sr. (“Maggard”) has been a director of the Company at

all relevant times.

         17.      Defendant Frank R. Martire (“Martire”) has been a director of the Company at all

relevant times. In addition, Martire serves as the Lead Independent Director of the Company.

                                                     -4-

                                                COMPLAINT
          Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 5 of 27




       18.        Defendant Raymond R. Quirk (“Quirk”) has been a director of the Company at all

relevant times.

       19.        The defendants identified in paragraphs 12 through 18 are collectively referred to

herein as the “Director Defendants” or the “Individual Defendants.”

       20.        Non-Defendant SPB Hospitality is a leading operator and franchisor of full-service

dining restaurants, spanning a national footprint of hundreds of restaurants and breweries in 38 states

and the District of Columbia. SPB Hospitality is a Delaware limited liability company and has its

headquarters in Houston, TX.

       21.        Non-Defendant Merger Sub is a wholly owned subsidiary of SPB Hospitality created

to effectuate the Proposed Transaction.

                                    JURISDICTION AND VENUE

       22.        This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges violations

of Sections 14(a) and Section 20(a) of the Exchange Act. This action is not a collusive one to confer

jurisdiction on a court of the United States, which it would not otherwise have.

       23.        Personal jurisdiction exists over each defendant either because the defendant conducts

business in or maintains operations in this District, or is an individual who is either present in this

District for jurisdictional purposes or has sufficient minimum contacts with this District as to render

the exercise of jurisdiction over defendant by this Court permissible under traditional notions of fair

play and substantial justice.

       24.        Venue is proper in this District pursuant to 28 U.S.C. § 1391, because each of the

Individual Defendants, as Company officers or directors, has extensive contacts within this District;

for example, the Company’s stock trades on the NYSE which is headquartered in this District.

                                                   -5-

                                              COMPLAINT
           Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 6 of 27




                    THE INDIVIDUAL DEFENDANTS’ FIDUCAIRY DUTIES

         25.   By reason of the Individual Defendants’ positions with the Company as officers and/or

directors, said individuals are in a fiduciary relationship with J. Alexander’s and Plaintiff as a J.

Alexander’s stockholder and owe the Company and Plaintiff the duties of due care, loyalty, and good

faith.

         26.   By reason of the Individual Defendants’ positions with the Company as officers and/or

directors, said individuals are in a fiduciary relationship with J. Alexander’s and owe the Company

and Plaintiff in his capacity as a Company stockholder the duties of due care, loyalty, and good faith.

         27.   Each of the Individual Defendants are required to act with due care, loyalty, good faith

and in the best interests of the Company and public stockholders of the Company such as Plaintiff. To

diligently comply with these duties, directors of a corporation must:

               a.      act with the requisite diligence and due care that is reasonable under the

               circumstances;

               b.      act in the best interest of the company and its stockholders such as

               Plaintiff;

               c.      use reasonable means to obtain material information relating to a given

               action or decision;

               d.      refrain from acts involving conflicts of interest between the fulfillment

               of their roles in the company and the fulfillment of any other roles or their

               personal affairs;

               e.      avoid competing against the company or exploiting any business

               opportunities of the company for their own benefit, or the benefit of others; and




                                                  -6-

                                            COMPLAINT
          Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 7 of 27




               disclose to the Company all information and documents relating to the

               company’s affairs that they received by virtue of their positions in the company.

       28.     In accordance with their duties of loyalty and good faith, the Individual

Defendants, as directors and/or officers of J. Alexander’s, are obligated to refrain from:

               a.      participating in any transaction where the directors’ or officers’ loyalties

               are divided;

               b.      participating in any transaction where the directors or officers are

               entitled to receive personal financial benefit not equally shared by the Company

               or its public stockholders, including Plaintiff; and/or;

               c.      unjustly enriching themselves at the expense or to the detriment of the

               Company or its stockholders, including Plaintiff.

       29.     Plaintiff alleges herein that the Individual Defendants, separately and together, in

connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they owe

to J. Alexander’s and Plaintiff in his capacity as a public stockholder of J. Alexander’s, including their

duties of loyalty, good faith, and due care.

       30.     As a result of the Individual Defendants’ divided loyalties, Plaintiff will not receive

adequate, fair or maximum value for their J. Alexander’s common stock in the Proposed Transaction.

                                 SUBSTANTIVE ALLEGATIONS

Company Background

       31.     J. Alexander’s, through its subsidiaries, owns and operates complementary upscale

dining restaurants in the United States. The Company operates restaurants under various concepts,

including J. Alexander's, Redlands Grill, Lyndhurst Grill, Overland Park Grill, Merus Grill, and




                                                  -7-

                                               COMPLAINT
           Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 8 of 27




Stoney River Steakhouse and Grill. As of April 20, 2020, it operated 47 restaurants in 16 states. J.

Alexander's was founded in 1970 and is headquartered in Nashville, Tennessee.

        32.     The Company’s most recent financial performance press release before the

announcement of the Proposed Transaction indicated impressive financial results. For example, in the

May 18, 2021 Press Release announcing its 2021 Q1 financial results, the Company highlighted Cash

flow from operations of $4,809,000 as compared to cash flow from operations in the first quarter of

2020 of $1,830,000, Net sales of $57,375,000, Net income of $3,390,000 compared to a net loss of

$17,644,000 in the first quarter of 2020, and Adjusted EBITDA of $7,192,000 compared to $1,964,000

in the first quarter of 2020.

        33.     The Company CEO Mark A. Parkey commented on the results in the Press Release,

“‘As states and cities continue to ease capacity restrictions and the warmer spring and summer weather

allows for more comfortable outdoor dining, we believe our guests will return even more frequently

to enjoy the experience of dining with us, while continuing to enjoy the convenience of our carry-out

offerings. While our first quarter results and our new restaurant opening exceeded our own

expectations, we have learned to take nothing for granted over the last year. As we emerge from the

pandemic, we will continue to strive to make every guest a loyal regular and maintain the level of

hospitality that our loyal regulars have come to expect.’”

        34.     Despite this successful year and positive outlook, the Individual Defendants have

caused J. Alexander’s to enter into the Proposed Transaction for insufficient consideration.

The Flawed Sales Process

        35.     As detailed in the Preliminary Proxy Statement, the process deployed by the Individual

Defendants was flawed and inadequate, was conducted out of the self-interest of the Individual




                                                 -8-

                                            COMPLAINT
          Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 9 of 27




Defendants, and was designed with only one concern in mind – to effectuate a sale of the Company

by any means possible no matter the price.

       36.     Notably, the Preliminary Proxy Statement fails to indicate if a special committee of

disinterested Board members was created to run the sales process, and if not, the specific reasoning

for such a decision. This is especially concerning as the Preliminary Proxy Statement indicates that

Defendant Stout was affiliated with one entity involved in the process.

       37.     In addition, the Preliminary Proxy Statement notes that since 2018 the Board has been

the subject of at least two proxy fights involving activist stockholders dissatisfied with the direction

the Board had taken the Company in, one of which resulted in the Board failing to obtain a majority

vote of disinterested Company stockholders regarding a separate strategic alternative, and another

which involved a bid by an activist investor to take over the Company. The Preliminary Proxy

Statement fails to disclose what effect, if any, these activist stockholders had on sales process leading

to the Proposed Transaction.

       38.     In addition, while the Preliminary Proxy Statement indicates that a “financial advisor”

was engaged by the Company in March 2018 to analyze strategic alternatives, the Preliminary Proxy

Statement fails to indicate if this financial advisor was Piper Sandler or some other entity, the

consideration exchanged, if any, and the results of the financial advisor’s efforts.

       39.     In addition, the Preliminary Proxy Statement is silent as to the nature of the

confidentiality agreement entered into between the Company and SPB Hospitality, whether this

agreement differed from any other agreement with potentially interested third parties not specifically

mentioned by the Preliminary Proxy Statement, and if so in what way and if the terms of any such

agreements included “don’t-ask, don’t-waive” provisions or standstill provisions, and if so, the

specific conditions, if any, under which such provisions would fall away.

                                                  -9-

                                             COMPLAINT
         Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 10 of 27




       40.     The Preliminary Proxy Statement is also silent as to the nature of any standstill

agreements entered into between the Company and any of its large stockholders, including Ancora

Advisors, LLC.

       41.     It is not surprising, given this background to the overall sales process, that it was

conducted in a completely inappropriate and misleading manner.

The Proposed Transaction

       42.     On July 2, 2021, J. Alexander’s issued a press release announcing the Proposed

Transaction. The press release stated, in relevant part:


       NASHVILLE, Tennessee, July 2, 2021 - J. Alexander’s Holdings, Inc. (the
       “Company” or “J. Alexander’s”) (NYSE: JAX), owner and operator of J. Alexander’s
       Restaurant, Redlands Grill, Stoney River Steakhouse and Grill and selected other
       restaurants, today announced that the Company entered into a merger agreement under
       which SPB Hospitality LLC (“SPB Hospitality”) will acquire the Company in an all
       cash transaction valued at approximately $220 million. The Company’s shareholders
       will receive $14.00 in cash per share of common stock of the Company, representing
       a 78% percent premium to the closing share price on February 9, 2021, the last trading
       day prior to the Company’s announcement of its commitment to completing the
       strategic alternatives process, and a premium of approximately 14% to the price
       on July 1, 2021.

       Certain of the Company’s officers, directors and shareholders including Newport
       Global Opportunities Fund I-A LP and Ancora Holdings LLC, holding, in the
       aggregate, as of July 1, 2021, over 20% of the outstanding shares of Company
       common stock, entered into a voting agreement with SPB Hospitality pursuant to
       which they agreed, among other things, to vote their respective shares of Company
       common stock in favor of the merger.

       The merger was approved by J. Alexander’s Board of Directors following a review of
       a wide range of strategic alternatives, which was first announced in August 2019, and
       continued in 2020 (until the onset of the pandemic) and 2021. The transaction is
       expected to be completed early in the fourth quarter of 2021, subject to approval by J.
       Alexander’s shareholders, expiration or termination of the applicable waiting period
       under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as well as other
       customary closing conditions.

       Lonnie J. Stout II, Executive Chairman of the Board of Directors, said, “Our board
       evaluated a full range of strategic, financial and capital structure alternatives to best
       serve the interests of our shareholders. After a thorough evaluation and strategic
                                                 - 10 -

                                            COMPLAINT
         Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 11 of 27




       process, the Board is confident that this transaction provides excellent value to our
       shareholders.”

       Mark A. Parkey, President and Chief Executive Officer, added, “The merger
       transaction will provide liquidity at a significant premium for our shareholders while
       providing a home for our concepts, our employees, and our loyal guests with SPB
       Hospitality.”

       “We are honored to acquire these storied brands and look forward to welcoming this
       experienced team into the SPB family,” said SPB Hospitality Chief Executive Officer,
       Jim Mazany. “Lonnie and Mark are true pioneers and respected leaders in the industry.
       Partnering with the Company to harness the power of these brands is an incredible
       opportunity.”

       Piper Sandler & Co. acted as financial advisor and Bass, Berry & Sims PLC acted as
       legal counsel to J. Alexander’s and its Board of Directors. J.P. Morgan Securities LLC
       and Configure Partners LLC served as financial advisors and Hunton Andrews Kurth
       LLP served as legal counsel to SPB Hospitality.

The Inadequate Merger Consideration

       43.     Significantly, the Company’s financial prospects and opportunities for future growth

establish the inadequacy of the merger consideration.

       44.     First, the compensation afforded under the Proposed Transaction to Company

stockholders significantly undervalues the Company. The proposed valuation does not adequately

reflect the intrinsic value of the Company. Moreover, the valuation does not adequately take into

consideration how the Company is performing and its promise.

       45.     On July 2, 2021, Restaurant Dive released its article on the Proposed Transaction,

saying, “Investor interest in full-service restaurants, however, is bouncing back as sales and traffic

improve for the category. SPB has extensive experience with casual dining concepts, boasting

hundreds of restaurants and breweries in 38 states and Washington, D.C. Last year SPB bought

CraftWorks, which operates restaurants and breweries including Logan's Roadhouse, Old Chicago,

Rock Bottom and Gordon Biersch Brewery Restaurant. It inherited 261 company-owned locations,

which all closed during the pandemic after CraftWorks lost debtor-in-possession financing. It appears

some of these restaurants are still closed, but under SPB, at least 194 reopened, according to FSR
magazine. J. Alexander's Holdings has had suitors prior to SPB's acquisition. In April 2019, activist

                                                - 11 -

                                           COMPLAINT
         Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 12 of 27




investor Ancora Advisors submitted a takeover bid for the company, but the restaurant group's board

of directors rejected the proposal because the price was too low and they didn't think it would increase

shareholder value”

       46.     FSR Magazine’s July 13, 2021 article on the Proposed Transaction touched upon SPB

Hospitality’s great year and its acquisition of promising J. Alexander’s:
       If you want to talk turnarounds in the especially hard-hit restaurant business over the
       past 16 months, SPB CEO Jim Mazany says, just look at the March 2020 spell versus
       the summer period thus far. The restaurant industry experienced a flurry of M&A
       activity recently, with five deals struck in seven days. On the buyer-side most recent?
       SPB Hospitality, which acquired J. Alexander’s on July 2 for $220 million. ‘We have
       had just an incredible year,’ Mazany says. ‘So between Logan’s Roadhouse and Old
       Chicago, and our brewery group, the company itself has had a tremendous
       transformation in our business model, which put us in a position to look for
       opportunities to acquire other brands.

       Mazany says SPB has plans to scale J. Alexander’s, but also sees ‘possibilities for
       acquisitions to come into the SPB portfolio that make sense. That complement what
       we do. And that work within our strategies.’

       J. Alexander’s recently rounded the corner on a significant turnaround of its own.
       The chain, public for nearly six years, indicated in summer 2019 it was seeking
       strategic alternatives to reboot the business. It retained investment banking firm Piper
       Sandler to facilitate a review of and said anything from a merger, sale, acquisition,
       share repurchase program, or strategic investment, was on the table. The question at
       hand was if J. Alexander’s was truly big enough to be an efficient standalone
       company on the stock market. Piper Sandler contacted more than 125 potential
       buyers, and three emerged. One offered ‘a premium to the then-current market price,’
       but that changed once the pandemic dropped in. J. Alexander’s reduced its proposed
       purchase price multiple times and insisted on conditions relating to performance. For
       a bit, talks shelved in favor of COVID-response tactics. But at last, sales lifted 5
       percent in April versus 2019—the first time J. Alexander’s reported growth since
       coronavirus.

       Where we saw the opportunity that they were looking for alternatives to sell, it was
       something that I actively wanted to pursue for us because I believe it’s a really good
       complement to what we do,’ Mazany says. ‘And I think the brand fits in really nicely
       into our portfolio and we have plans for growth in all of our SPB brands. But
       specifically, as we look at this acquisition, we also have plans to grow the J.
       Alexander’s brand into the future.’

       47.     Clearly, while the deal will be beneficial to SPB Hospitality it comes at great expense

to Plaintiff and other public stockholders of the Company,
                                                  - 12 -

                                            COMPLAINT
         Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 13 of 27




       48.     Moreover, post-closure, Plaintiff will be frozen out of any future benefit from his

investment in J. Alexander’s’ bright future.

       49.     It is clear from these statements and the facts set forth herein that this deal is designed

to maximize benefits for the SPB Hospitality at the expense of Plaintiff as a public stockholder, which

clearly indicates that Plaintiff and other stockholders were not an overriding concern in the formation

of the Proposed Transaction.
Preclusive Deal Mechanisms

       50.     The Merger Agreement contains certain provisions that unduly benefit the SPB

Hospitality by making an alternative transaction either prohibitively expensive or otherwise

impossible. Notably, in the event of termination, the merger agreement requires J. Alexander’s to pay

up to $10 million to the SPB Hospitality and/or its affiliates, if the Merger Agreement is terminated

under certain circumstances. Moreover, under one circumstance, J. Alexander’s must pay this

termination payment even if it consummates any competing Acquisition Proposal (as defined in the

Merger Agreement) within 12 months following the termination of the Merger Agreement. The

termination fee will make the Company that much more expensive to acquire for potential purchasers.

The termination fee in combination with other preclusive deal protection devices will all but ensure

that no competing offer will be forthcoming.

       51.     The Merger Agreement also contains a “No Solicitation” provision that restricts J.

Alexander’s from considering alternative acquisition proposals by, inter alia, constraining J.

Alexander’s’ ability to solicit or communicate with potential acquirers or consider their proposals.

Specifically, the provision prohibits the Company from directly or indirectly soliciting, initiating,

proposing or inducing any alternative proposal, but permits the Board to consider an unsolicited bona

fide “Acquisition Proposal” if it constitutes or is reasonably calculated to lead to a “Superior

Proposal” as defined in the Merger Agreement.

       52.     Moreover, the Merger Agreement further reduces the possibility of a topping offer from
an unsolicited purchaser. Here, the Individual Defendants agreed to provide to the SPB Hospitality

and/or its affiliates information in order to match any other offer, thus providing the SPB Hospitality
                                                  - 13 -

                                               COMPLAINT
          Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 14 of 27




access to the unsolicited bidder’s financial information and giving Parent the ability to top the superior

offer. Thus, a rival bidder is not likely to emerge with the cards stacked so much in favor of the SPB

Hospitality.

       53.       These provisions, individually and collectively, materially and improperly impede the

Board’s ability to fulfill its fiduciary duties with respect to fully and fairly investigating and pursuing

other reasonable and more valuable proposals and alternatives in the best interests of the Company,

Plaintiff and its public stockholders.

       54.       Accordingly, the Company’s true value is compromised by the consideration offered

in the Proposed Transaction.
Potential Conflicts of Interest

       55.       The breakdown of the benefits of the deal indicate that J. Alexander’s insiders are the

primary beneficiaries of the Proposed Transaction, not the Company’s public stockholders such as

Plaintiff. The Board and the Company’s executive officers are conflicted because they will have

secured unique benefits for themselves from the Proposed Transaction not available to Plaintiff as a

public stockholder of J. Alexander’s.

       56.       Notably, Company insiders, currently own large, illiquid portions of Company stock

that will be exchanged for the merger consideration upon the consummation of the Proposed

Transaction. However, while the Preliminary Proxy Statement provides the following information, it

fails to disclose an accounting of how much merger consideration will be afforded to Company

insiders as a consequence of the consummation of the Proposed Transaction and the cashing out of

these amounts:




                                                  - 14 -

                                             COMPLAINT
            Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 15 of 27




                                                                             Amount of     Percentage of
                                                                           Common Stock         Stock
                                                                            Beneficially       Common
Name and Address of Beneficial Owner                                          Owned(1)     Outstanding

Ancora Holdings Inc.
6060 Parkland Blvd., Suite 200
Cleveland, OH 44124                                                        1,133,305(2)    7.51%
Hill Path Capital LP
150 East 58th Street, 32nd Floor
New York, NY 10155                                                         932,685(3)      6.18%
Newport Global Opportunities Fund I-A LP
21 Waterway Avenue, Suite 150
The Woodlands, TX 77380                                                    1,703,991(4)    11.25%
River Road Asset Management, LLC
462 South Fourth Street, Suite 2000
Louisville, KY 40202                                                       855,634(5)      5.67%
Vanguard Group Inc.
100 Vanguard Boulevard
Malvern, PA 19355                                                          764,517(6)      5.07%
Douglas K. Ammerman**                                                      117,754(7)      *
Carl J. Grassi**                                                           20,500(8)       *
Timothy T. Janszen**                                                       1,703,991(4)    11.25%
Ronald B. Maggard, Sr.**                                                   117,177(9)      *
Frank R. Martire**                                                         176,000(10)     1.16%
Raymond R. Quirk**                                                         168,798(11)     1.11%
Lonnie J. Stout II****                                                     447,423(12)     2.90%
Mark A. Parkey***                                                          308,087(13)     2.02%
J. Michael Moore***                                                        209,975(14)     1.38%
All directors and executive officers as a group (11 persons)               3,452,438(15)   21.38%



         57.        Moreover, upon the consummation of the Proposed Transaction, the Preliminary Proxy

Statement indicates that each outstanding Company stock option, restricted share, or other equity

award will be canceled and converted into the right to receive certain consideration, not shared by
Plaintiff, according to the merger agreement, as follows:

                                                          - 15 -

                                                    COMPLAINT
                 Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 16 of 27




                                                                                                                    No. of
                                                                                                                 Shares of
                             No. of                                                                              Company
                           Shares of                                                                             Common
                           Company                                Value of                     Value of             Stock       Value
                           Common                      No. of     Restricted       No. of    Performance Issuable in             of
                             Stock      Value of     Restricted     Share      Performance       Share           Exchange      Class B         Total
                           Subject to   Options        Share       Awards          Share         Awards         for Class B     Units         Value
          Name             Options(1)       ($)(2)   Awards(3)      ($)(4)      Awards(5)         ($)(6)          Units(7)          ($)(8)      ($)

Executive Officers

Lonnie J. Stout II         375,000      1,645,000 14,813          207,382      19,750        276,500            58,430         818,018       2,946,900

Mark A. Parkey             175,000      771,550      44,563       623,882      32,750        458,500            17,529         245,406       2,099,338

J. Michael Moore           217,000      1,149,550 23,625          330,750      —             —                  17,529         245,406       1,725,706

Jessica L. Hagler          93,500       588,400      21,750       304,500      —             —                  2,922          40,902        933,802

Jason S. Parks             86,500       563,130      21,750       304,500      —             —                  1,753          24,540        892,170

Non-Employee Directors

Douglas K. Ammerman        60,000       263,200      18,375       257,250      —             —                  —              —             520,450

Carl J. Grassi             —            —            10,500       147,000      —             —                  —              —             147,000

Timothy T. Janszen(9)      60,000       263,200      18,375       257,250      —             —                  —              —             520,450

Ronald B. Maggard, Sr.     60,000       263,200      18,375       257,250      —             —                  —              —             520,450

Frank R. Martire           60,000       263,200      18,375       257,250      —             —                  —              —             520,450

Raymond R. Quirk           60,000       263,200      18,375       257,250      —             —                  —              —             520,450



           58.          In addition, certain employment agreements with certain J. Alexander’s executives,

entitle such executives to severance packages should their employment be terminated under certain
circumstances. These ‘golden parachute’ packages are significant, and will grant each director or

officer entitled to them millions of dollars, compensation not shared by Plaintiff and will be paid out

as follows:

                                                                                                            Termination by Company Without
                                                                                                              Cause or by Executive for Good
                                                                                                           Reason Following a Change in Control
Executive Officer                                                                                                             ($)

Lonnie J. Stout II

Employment Agreement                                                                                   1,296,592(1)
Salary Continuation Agreement                                                                          2,891,861(2)

                                                                       - 16 -

                                                                  COMPLAINT
             Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 17 of 27




Severance Benefits Agreement                                            600,000(3)
Mark A. Parkey

Employment Agreement                                                    1,130,470(2)

Salary Continuation Agreement                                           1,630,087(1)
J. Michael Moore

Employment Agreement                                                    1,122,518(1)

Salary Continuation Agreement                                           1,092,366(2)
Jessica L. Hagler

Employment Agreement                                                    480,425(4)

Jason S. Parks

Employment Agreement                                                    408,725(4)


        59.         The Preliminary Proxy Statement also fails to adequately disclose communications

regarding post-transaction employment during the negotiation of the underlying transaction must be

disclosed to stockholders. Communications regarding post-transaction employment during the

negotiation of the underlying transaction must be disclosed to stockholders. This information is

necessary for Plaintiff to understand potential conflicts of interest of management and the Board, as

that information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders

        60.         Thus, while the Proposed Transaction is not in the best interests of J. Alexander’s,
Plaintiff or Company stockholders, it will produce lucrative benefits for the Company’s officers and

directors.

The Materially Misleading and/or Incomplete Preliminary Proxy Statement

        61.         On August 9, 2021, the J. Alexander’s Board caused to be filed with the SEC a

materially misleading and incomplete Preliminary Proxy Statement that, in violation their fiduciary

duties, failed to provide Plaintiff in his capacity as a Company stockholder with material information

and/or provides materially misleading information critical to the total mix of information available to
Plaintiff concerning the financial and procedural fairness of the Proposed Transaction.


                                                    - 17 -

                                               COMPLAINT
         Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 18 of 27




       Omissions and/or Material Misrepresentations Concerning the Sales Process leading up to

       the Proposed Transaction

       62.     Specifically, the Preliminary Proxy Statement fails to disclose material information

concerning the process conducted by the Company and the events leading up to the Proposed

Transaction. In particular, the Preliminary Proxy Statement fails to disclose:

               a. The specific reasoning as to why no special committee of the Board composed of

                   disinterested directors was created to run the sales process;

               b. What effect, if any, activist stockholders had on sales process leading to the

                   Proposed Transaction;

               c. Whether the “financial advisor” was engaged by the Company in March 2018 to

                   analyze strategic alternatives, was Piper Sandler or some other entity, the

                   consideration exchanged, if any, and the results of the financial advisor’s efforts;

               d. The Preliminary Proxy Statement is also silent as to the nature of any standstill

                   agreements entered into between the Company and any of its large stockholders,

                   including Ancora Advisors, LLC, including all specific conditions under which any

                   such provision would fall away;

               e. Whether the confidentiality agreements entered into by the Company with and SPB
                   Hospitality differed from any other unnamed confidentiality agreement entered into

                   between the Company and potentially interested third parties (if any), and if so, in

                   what way;

               f. All specific conditions under which any standstill provision contained in any

                   entered confidentiality agreement entered into between the Company and

                   potentially interested third parties throughout the sales process, including SPB

                   Hospitality, would fall away; and

               g. Communications regarding post-transaction employment during the negotiation of
                   the underlying transaction must be disclosed to stockholders. Communications

                                                 - 18 -

                                            COMPLAINT
         Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 19 of 27




                   regarding post-transaction employment during the negotiation of the underlying

                   transaction must be disclosed to stockholders. This information is necessary for

                   stockholders to understand potential conflicts of interest of management and the

                   Board, as that information provides illumination concerning motivations that would

                   prevent fiduciaries from acting solely in the best interests of Plaintiff and Company

                   stockholders.
       Omissions and/or Material Misrepresentations Concerning J. Alexander’s’ Financial

       Projections

       63.     The Preliminary Proxy Statement fails to provide material information concerning

financial projections for J. Alexander provided by J. Alexander management and relied upon by Piper

Sandler in its analyses. The Preliminary Proxy Statement discloses management-prepared financial

projections for the Company which are materially misleading.

       64.     Notably the Preliminary Proxy Statement reveals that as part of its analyses, Piper

Sandler reviewed, “the Company projections provided by Company management.”

       65.     Therefore, the Preliminary Proxy Statement should have, but fails to provide, certain

information in the projections that J. Alexander’s management provided to the Board and Piper

Sandler. Courts have uniformly stated that “projections … are probably among the most highly-prized

disclosures by investors. Investors can come up with their own estimates of discount rates or [] market

multiples. What they cannot hope to do is replicate management’s inside view of the company’s

prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       66.     With regard to the J. Alexander’s Financial Projections prepared by the Preliminary

Proxy Statement fails to disclose material line items for the following metrics:

               a. Restaurant Operating Expenses, including all underlying necessary metrics,

                   assumptions, and adjustments, including specifically: food and beverage costs,
                   restaurant labor and related costs, other operating expenses, depreciation and


                                                 - 19 -

                                            COMPLAINT
          Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 20 of 27




                   amortization of restaurant property and equipment, and losses on disposals of

                   assets.

       67.     This information is necessary to provide Plaintiff in his capacity as a Company

stockholder a complete and accurate picture of the sales process and its fairness. Without this

information, Plaintiff is not fully informed as to Defendants’ actions, including those that may have

been taken in bad faith, and cannot fairly assess the process.

       68.     Without accurate projection data presented in the Preliminary Proxy Statement,

Plaintiff is unable to properly evaluate the Company’s true worth, the accuracy of Piper Sandler’s

financial analyses, or make an informed decision whether to vote in favor of the Proposed Transaction.

As such, the Board has breached their fiduciary duties by failing to include such information in the

Preliminary Proxy Statement.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by Piper

       Sandler

       69.     In the Preliminary Proxy Statement, Piper Sandler describes its fairness opinion and

the various valuation analyses performed to render such opinion. However, the descriptions fail to

include necessary underlying data, support for conclusions, or the existence of, or basis for, underlying

assumptions. Without this information, one cannot replicate the analyses, confirm the valuations or

evaluate the fairness opinions.
       70.     With respect to the Selected Public Companies Analysis, the Preliminary Proxy

Statement fails to disclose:

               a. The specific metrics for each compared company; and

               b. The specific inputs and assumptions used to determine the utilized implied multiple

                   reference range for EV/CY 2021E EBITDA of 7.0x – 13.3x.

       71.     With respect to the Selected Precedent Transactions Analysis, the Preliminary Proxy

Statement fails to disclose:
               a. The specific metrics for each precedent transaction;


                                                 - 20 -

                                            COMPLAINT
          Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 21 of 27




                b. The specific inputs and assumptions used to determine the utilized implied multiple

                     reference range for EV/LTM EBITDA of 6.5x – 10.4x;

                c. The specific date on which each precedent transaction was announced;

                d. The specific date on which each precedent transaction closed; and

                e. The aggregate value of each precedent transaction.

        72.     With respect to the Discounted Cash Flow Analysis, the Preliminary Proxy Statement

fails to disclose:

                a. The Company’s projected unlevered free cash flows utilized;

                b. The Company’s terminal value utilized;

                c. The specific inputs and assumptions used to determine the applied perpetuity

                     growth rate range of 3.7% to 4.7%;

                d. The Company’s fiscal year 2019 through estimated fiscal year 2021 adjusted

                     EBITDA compounded annual growth rate (“CAGR”);

                e. The specific inputs and assumptions used to determine the applied discount rate

                     range of 12.2% to 17.2%;

                f. The Company’s weighted average cost of capital; and

                g. The utilized market capitalization risk premium.

        73.     These disclosures are critical for Plaintiff to be able to make an informed decision on
whether to vote in favor of the Proposed Transaction.

        74.     Without the omitted information identified above, Plaintiff is missing critical

information necessary to evaluate whether the proposed consideration truly maximizes his value and

serves his interest as a stockholder. Moreover, without the key financial information and related

disclosures, Plaintiff cannot gauge the reliability of the fairness opinion and the Board’s determination

that the Proposed Transaction is in his best interests as a public J. Alexander’s stockholder. As such,

the Board has breached their fiduciary duties by failing to include such information in the Preliminary
Proxy Statement.


                                                 - 21 -

                                            COMPLAINT
          Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 22 of 27




                                            FIRST COUNT

                                Claim for Breach of Fiduciary Duties

                                 (Against the Individual Defendants)
       75.     Plaintiff repeats all previous allegations as if set forth in full herein.

       76.     The Individual Defendants have violated their fiduciary duties of care, loyalty and good

faith owed to Plaintiff in his capacity as a Company public stockholder.

       77.     By the acts, transactions and courses of conduct alleged herein, Defendants,

individually and acting as a part of a common plan, are attempting to unfairly deprive of the true value

of his investment in J. Alexander’s.

       78.     As demonstrated by the allegations above, the Individual Defendants failed to exercise

the care required, and breached their duties of loyalty and good faith owed to Plaintiff in his capacity

as a stockholder of J. Alexander’s by entering into the Proposed Transaction through a flawed and

unfair process and failing to take steps to maximize the value of J. Alexander’s to its public

stockholders, including Plaintiff.

       79.     Indeed, Defendants have accepted an offer to sell J. Alexander’s at a price that fails to

reflect the true value of the Company, thus depriving Plaintiff of the reasonable, fair and adequate

value of his shares.

       80.     Moreover, the Individual Defendants breached their duty of due care and candor by
failing to disclose to Plaintiff all material information necessary for him to make an informed decision

on whether to vote his shares in favor of the Proposed Transaction.

       81.     The Individual Defendants dominate and control the business and corporate affairs of

J. Alexander’s, and are in possession of private corporate information concerning J. Alexander’s’

assets, business and future prospects. Thus, there exists an imbalance and disparity of knowledge and

economic power between them and the public stockholders of J. Alexander’s such as Plaintiff which

makes it inherently unfair for them to benefit their own interests to the exclusion of maximizing
stockholder value.


                                                   - 22 -

                                              COMPLAINT
            Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 23 of 27




          82.   By reason of the foregoing acts, practices and course of conduct, the Individual

Defendants have failed to exercise due care and diligence in the exercise of their fiduciary obligations

toward Plaintiff.

          83.   As a result of the actions of the Individual Defendants, Plaintiff will suffer irreparable

injury in that he has not and will not receive his fair portion of the value of J. Alexander’s’ assets and

has been and will be prevented from obtaining a fair price for his common stock.

          84.   Unless the Individual Defendants are enjoined by the Court, they will continue to

breach their fiduciary duties owed to Plaintiff, all to the irreparable harm of Plaintiff.

          85.   Plaintiff and has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury which

Defendants’ actions threaten to inflict.
                                       SECOND COUNT

                Aiding and Abetting the Board’s Breaches of Fiduciary Duty

                               Against Defendant J. Alexander’s

          86.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          87.   Defendants J. Alexander’s knowingly assisted the Individual Defendants’ breaches of

fiduciary duty in connection with the Proposed Transaction, which, without such aid, would not have

occurred.

          88.   As a result of this conduct, Plaintiff has been and will be damaged in that he has been

and will be prevented from obtaining a fair price for his shares.

          89.   Plaintiff has no adequate remedy at law.

                                             THIRD COUNT

                           Violations of Section 14(a) of the Exchange Act

                                        (Against All Defendants)
          90.   Plaintiff repeats all previous allegations as if set forth in full herein.

                                                    - 23 -

                                               COMPLAINT
         Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 24 of 27




       91.     Defendants have disseminated the Proxy Statement with the intention of soliciting

stockholders, including Plaintiff, to vote their shares in favor of the Proposed Transaction.

       92.     Section 14(a) of the Exchange Act requires full and fair disclosure in connection with

the Proposed Transaction. Specifically, Section 14(a) provides that:

       It shall be unlawful for any person, by the use of the mails or by any means or

       instrumentality of interstate commerce or of any facility of a national securities

       exchange or otherwise, in contravention of such rules and regulations as the [SEC]

       may prescribe as necessary or appropriate in the public interest or for the protection

       of investors, to solicit or to permit the use of his name to solicit any proxy or consent

       or authorization in respect of any security (other than an exempted security)

       registered pursuant to section 78l of this title.

       93.     As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:
       No solicitation subject to this regulation shall be made by means of any proxy

       statement, form of proxy, notice of meeting or other communication, written or

       oral, containing any statement which, at the time and in the light of the

       circumstances under which it is made, is false or misleading with respect to any

       material fact, or which omits to state any material fact necessary in order to make

       the statements therein not false or misleading or necessary to correct any statement

       in any earlier communication with respect to the solicitation of a proxy for the same

       meeting or subject matter which has become false or misleading.

       94.     The Proxy Statement was prepared in violation of Section 14(a) because it is materially

misleading in numerous respects and omits material facts, including those set forth above. Moreover,

in the exercise of reasonable care, Defendants knew or should have known that the Definitive Proxy

Statement is materially misleading and omits material facts that are necessary to render them non-
misleading.


                                                  - 24 -

                                             COMPLAINT
         Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 25 of 27




       95.     The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       96.     The Individual Defendants were at least negligent in filing a Proxy Statement that was

materially misleading and/or omitted material facts necessary to make the Definitive Proxy Statement

not misleading.

       97.     The misrepresentations and omissions in the Proxy Statement are material to Plaintiff,

and Plaintiff will be deprived of his entitlement to decide whether to vote his shares in favor of the

Proposed Transaction on the basis of complete information if such misrepresentations and omissions

are not corrected prior to the stockholder vote regarding the Proposed Transaction.

                                          FOURTH COUNT

                          Violations of Section 20(a) of the Exchange Act

                                 (Against all Individual Defendants)
       98.     Plaintiff repeats all previous allegations as if set forth in full herein.

       99.     The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and Board

meetings and committees thereof and via reports and other information provided to them in connection

therewith. Because of their possession of such information, the Individual Defendants knew or should

have known that the Proxy Statement was materially misleading to Plaintiff in his capacity as a

Company stockholder.

       100.    The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Proxy Statement and nevertheless approved, ratified and/or

                                                   - 25 -

                                              COMPLAINT
          Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 26 of 27




failed to correct those statements, in violation of federal securities laws. The Individual Defendants

were able to, and did, control the contents of the Proxy Statement. The Individual Defendants were

provided with copies of, reviewed and approved, and/or signed the Proxy Statement before its issuance

and had the ability or opportunity to prevent its issuance or to cause it to be corrected.

       101.    The Individual Defendants also were able to, and did, directly or indirectly, control the

conduct of J. Alexander’s’ business, the information contained in its filings with the SEC, and its

public statements. Because of their positions and access to material non-public information available

to them but not the public, the Individual Defendants knew or should have known that the

misrepresentations specified herein had not been properly disclosed to and were being concealed from

Plaintiff and Company, and that the Proxy Statement was misleading. As a result, the Individual

Defendants are responsible for the accuracy of the Proxy Statement and are therefore responsible and

liable for the misrepresentations contained herein.

       102.    The Individual Defendants acted as controlling persons of J. Alexander’s within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause J. Alexander’s to engage in the wrongful

conduct complained of herein. The Individual Defendants controlled J. Alexander’s and all of its
employees. As alleged above, J. Alexander’s is a primary violator of Section 14 of the Exchange Act

and SEC Rule 14a-9. By reason of their conduct, the Individual Defendants are liable pursuant to

section 20(a) of the Exchange Act.

       WHEREFORE, Plaintiff demands injunctive relief, in his favor, and against the Defendants,

as follows:
       A.     Enjoining the Proposed Transaction;

       B.     In the event Defendants consummate the Proposed Transaction, rescinding it and setting

              it aside or awarding rescissory damages to Plaintiff;


                                                  - 26 -

                                             COMPLAINT
Case 1:21-cv-06925-PGG Document 1 Filed 08/17/21 Page 27 of 27
